      Case 1:18-cv-00255-DLH-CRH Document 183 Filed 03/05/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

USI Insurance Services, LLC,                  )
                                              )
               Plaintiff,                     )        ORDER ADOPTING JOINT
                                              )        STIPULATION TO AMEND
       vs.                                    )        SCHEDULING ORDER
                                              )
Lesley Bentz, Ashley Farthing, Daniel         )
Werner, Jared Fisher, Martin Fisher, and      )
Choice Financial Group,                       )        Case No. 1:18-cv-255
                                              )
               Defendants.                    )


       On March 4, 2021, the parties filed a Joint Stipulation to Amend Scheduling Order. The

court ADOPTS the parties’ stipulation (Doc. No. 182) and amends the pretrial deadlines as follows:

       1.      The parties shall have until June 11, 2021, to complete depositions of fact witnesses

               and file non-dispositive motions.

       2.      Plaintiffs shall have until June 25, 2021, to provide the names of expert witnesses

               and complete reports.

       3.      Defendants shall have until August 9, 2021, to provide the names of expert witnesses

               and complete reports.

       4.      The parties shall have until September 15, 2021, to conduct discovery depositions

               of expert witnesses.

       5.      The parties shall have until September 30, 2021, to file other dispositive motions

               (summary judgment as to all or part of the case).

The final pretrial conference set for September 15, 2021, shall be rescheduled for February 15, 2022,

at 9:00 a.m. by telephone before the magistrate judge. To participate in the conference, the parties


                                                   1
      Case 1:18-cv-00255-DLH-CRH Document 183 Filed 03/05/21 Page 2 of 2




are to call (877) 810-9415 and enter access code 8992581. The jury trial set for September 27, 2021,

shall be rescheduled for February 28, 2022, at 9:00 a.m. in Bismarck (Eagle Courtroom) before

Judge Hovland. A ten (10) day trial is anticipated.

       IT IS SO ORDERED.

       Dated this 5th day of March, 2021.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                                 2
